








THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.







DATALOGIC INTERNATIONAL, INC.




10% Secured Convertible Promissory Note

due October-_, 2008




No. N_________

$___________

Dated: October__, 2006







For value received, Datalogic International, Inc., a Delaware corporation (the
"Maker"), hereby promises to pay to the order of _______________________
(together with its successors, representatives, and permitted assigns, the
"Holder"), in accordance with the terms hereinafter provided, the principal
amount of ________________________ ($______________).   Interest on the
principal amount of this Note shall accrue at a rate of ten percent (10%) per
annum from the date of issuance of this Note until paid or converted in full.
 Interest shall be computed on the basis of a 360-day year applied to actual
days elapsed.  Notwithstanding the foregoing, from and after the occurrence of
an Event of Default (as defined below), interest on the Note shall accrue at a
rate of eighteen percent (18%) per annum.  The rate of interest payable under
the Note from time to time shall in no event exceed the maximum rate, if any,
permissible under applicable law.

All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds, or by the issuance of registered shares
of the Company’s Common Stock, as provided herein, to the Holder at the address
of the Holder first set forth above or at such other place as the Holder may
designate from time to time in writing to the Maker or by wire transfer of funds
to the Holder's account, instructions for which are attached hereto as Exhibit
A.  The outstanding principal balance of this Note, together with all accrued
and unpaid interest shall be due and payable, if not previously paid, on October
__, 2008 (the "Maturity Date") or at such earlier time as provided herein.  This
Note is one of a series of 10% secured convertible notes issued under the
Purchase Agreement (collectively, the “Notes”).














--------------------------------------------------------------------------------







ARTICLE I

Section 1.1

 Purchase Agreement.  This Note has been executed and delivered pursuant to the
Note and Warrant Purchase Agreement dated as of October__, 2006 (the "Purchase
Agreement”) by and among the Maker and the purchasers listed therein.
 Capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Purchase Agreement, unless otherwise indicated.
 




Section 1.2­

Payment of Principal and Interest.  

(a)

Commencing on February 15, 2007 [the fifteenth day of the fourth month following
the Issuance Date (as defined in Section 2.1(b))] and continuing thereafter on
the fifteenth day of each month (a “Scheduled Payment Date”), the Maker shall
pay an amount to the Holder equal to 4.77 percent of the original principal
amount of this Note (the “Principal Installment Amount”) plus accrued interest
(the “Interest Installment Amount”) in cash prior to the Effective Date (as
defined in the Registration Rights Agreement ); provided, however, if on any
Scheduled Payment Date, before or after the Effective Date, the outstanding
principal amount of this Note is less than the Principal Installment Amount,
then the Maker shall pay to the Holder such lesser amount plus the Interest
Installment Amount.  On and after the Effective Date, the Maker may pay such
Principal Installment Amount and Interest Installment Amount (i) in cash or (ii)
registered shares of the Maker’s common stock, par value $.001 per share (the
“Common Stock”) provided there is an effective registration statement covering
the Common Stock to be so issued.  Notwithstanding the foregoing, any Principal
Installment Amounts made in cash after the Effective Date shall be made in the
amount of 110% of the Principal Installment Amount plus (ii) 100% of the
Interest Installment Amount. If the Maker pays the Principal Installment Amount
and/or the Interest Installment Amount in cash such amount shall be wired in
immediately available funds on the Scheduled Payment Date; provided, however,
that if the Holder has delivered a Conversion Notice to the Maker or delivers a
Conversion Notice prior to the Scheduled Payment Date, the Holder shall indicate
in such Conversion Notice whether the principal amount of this Note to be so
converted shall be applied against the final Principal Installment Amount and
Interest Installment Amount or some other Principal Installment Amount and
Interest Installment Amount.  The Maker shall provide irrevocable written notice
(via email) to the Holder of the form of payment of the Principal Installment
Amount and Interest Installment Amount at least twenty (20) days prior to the
first day of each month for which a Principal Installment Amount is required to
be made by the Maker.

(b)

If the Maker elects to pay the Principal Installment Amount and/or Interest
Installment Amount in registered shares of Common Stock, the number of
registered shares of Common Stock to be issued to the Holder shall be an amount
equal to the Principal Installment Amount and/or Interest Installment Amount at
the  Default Conversion Price.  All payments of principal and interest will be
made in shares of Common Stock after the Effective Date unless, not less than
five (5) days prior to the Scheduled Payment Date, the Maker gives notice via
email transmission to the Holder of its election to make such payments in cash.
 The foregoing election and notice shall not





-2-







--------------------------------------------------------------------------------







prevent Holder from exercising its conversion rights during the notice period
and on the relevant Scheduled Payment Date. Such conversions, if any, shall not
reduce the amount of the Principal Installment Amount or Interest Installment
Amount due on the relevant Scheduled Payment Date; provided however, that in no
event shall the Maker’s cash payment ever exceed the principal balance plus
accrued interest then due on the relevant Scheduled Payment Date.

Section 1.3

Security Agreement.  The obligations of the Maker hereunder are secured by a
continuing security interest in certain assets of the Maker pursuant to the
terms of a security agreement dated as of October__, 2006 by and among the
Maker, on the one hand, and the Holder and the Other Holders, on the other hand.
 

Section 1.4

 Payment on Non-Business Days.  Whenever any payment to be made shall be due on
a Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day.

Section 1.5­

Transfer.  This Note may be transferred or sold, subject to the provisions of
Section 4.8 of this Note, or pledged, hypothecated or otherwise granted as
security by the Holder.

Section 1.6­

Replacement.  Upon receipt of a duly executed, notarized and unsecured written
statement from the Holder with respect to the loss, theft or destruction of this
Note (or any replacement hereof) and a standard indemnity, or, in the case of a
mutilation of this Note, upon surrender and cancellation of such Note, the Maker
shall issue a new Note, of like tenor and amount, in lieu of such lost, stolen,
destroyed or mutilated Note.

ARTICLE II

EVENTS OF DEFAULT;  REMEDIES

Section 2.1­

Events of Default.  The occurrence of any of the following events shall be an
"Event of Default" under this Note:

(a)

the Maker shall fail to make the Principal Installment Amount or Interest
Installment Amount on a Scheduled Payment Date and such default is not fully
cured within five (5) business days after the occurrence thereof; or

(b)

the failure of the Registration Statement to be declared effective by the
Securities and Exchange Commission on or prior to the date which is one hundred
eighty (180) days after the date of the initial issuance of this Note (the
“Issuance Date”) notwithstanding any provision to the contrary in the
Registration Rights Agreement between Maker and Holder; or

(c)

the suspension from listing, without subsequent listing on any one of, or the
failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Global Market, the Nasdaq Capital





-3-







--------------------------------------------------------------------------------







Market or The New York Stock Exchange, Inc. for a period of five (5) consecutive
Trading Days; or

(d)

the Maker's notice to the Holder, including by way of public announcement, at
any time, of its inability to comply (including for any of the reasons described
in Section 3.8(a) hereof) or its intention not to comply with proper requests
for conversion of this Note into shares of Common Stock; or

(e)

the Maker shall fail to (i) timely deliver the shares of Common Stock upon
conversion of the Note, (ii) file the Registration Statement in accordance with
the terms of the Registration Rights Agreement or (iii) make the payment of any
fees and/or liquidated damages under this Note, the Purchase Agreement or the
Registration Rights Agreement, which failure in the case of items (i) and (iii)
of this Section 2.1(e) is not remedied within ten (10) business days after the
incurrence thereof; or

(f)

while the Registration Statement is required to be maintained effective pursuant
to the terms of the Registration Rights Agreement, the effectiveness of the
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to the Holder for sale of the
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive Trading Days,
provided that the Maker has not exercised its rights pursuant to Section 3(n) of
the Registration Rights Agreement (which exercise is not an Event of Default
hereunder); or

(g)

default shall be made in the performance or observance of (i) any material
covenant, condition or agreement contained in this Note (other than as set forth
in clause (f) of this Section 2.1) and such default is not fully cured within
ten (10) business days after the  Maker receives notice from the Holder of the
occurrence thereof or (ii) any material covenant, condition or agreement
contained in the Purchase Agreement, the Registration Rights Agreement or any
other Transaction Document which is not covered by any other provisions of this
Section 2.1 and such default is not fully cured within ten (10) business days
after the  Maker receives notice from the Holder of the occurrence thereof; or

(h)

any material representation or warranty made by the Maker herein or in the
Purchase Agreement, the Registration Rights Agreement, or any other Transaction
Document shall prove to have been false or incorrect or breached in a material
respect on the date as of which made; or

(i)

the Maker shall (A) default in any payment of any amount or amounts of principal
of or interest on any Indebtedness (other than the Indebtedness hereunder) the
aggregate principal amount of which Indebtedness is in excess of $100,000 or (B)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness in excess of $100,000 or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to





-4-







--------------------------------------------------------------------------------







cause, or to permit the holder or holders or beneficiary or beneficiaries of
such Indebtedness to cause with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity; or

(j)

the Maker shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property or assets, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic), (iv) file a petition
seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors'
rights generally which is not dismissed within 30 days, (v) acquiesce in writing
to any petition filed against it in an involuntary case under United States
Bankruptcy Code (as now or hereafter in effect) or under the comparable laws of
any jurisdiction (foreign or domestic) which is not dismissed within 60 days,
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or

(k)

a proceeding or case shall be commenced in respect of the Maker, without its
application or consent, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, moratorium, dissolution, winding up, or composition
or readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets in connection with the liquidation or dissolution of the Maker or (iii)
similar relief in respect of it under any law providing for the relief of
debtors, and such proceeding or case described in clause (i), (ii) or (iii)
shall continue undismissed, or unstayed and in effect, for a period of thirty
(30) days or any order for relief shall be entered in an involuntary case under
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days; or

(l)

the failure of the Maker to instruct its transfer agent to remove any legends
from shares of Common Stock eligible to be sold under Rule 144 of the Securities
Act and issue such unlegended certificates to the Holder within three (3)
business days of the Holder’s request so long as the Holder has complied with
Section 5.1 of the Purchase Agreement; or

(m)

the failure of the Maker to pay any amounts due to the Holder herein or in the
Purchase Agreement or the Registration Rights Agreement within five (5) business
days of the date such payments are due; or

(n)

the failure of the Maker to obtain Stockholder Approval to increase the
authorized shares of Common Stock or effect a split of the Common Stock in
accordance with the Purchase Agreement on or before March 31, 2007.





-5-







--------------------------------------------------------------------------------










Section 2.2­

Remedies Upon An Event of Default; Redemption.  

(a)

If an Event of Default shall have occurred and shall be continuing, the Holder
of this Note, in addition to any other remedies available to it, may at any time
at its option, (a) pursuant to Section 3.7(a) hereof, declare the entire unpaid
principal balance and accrued interest of this Note due and payable, and
thereupon, the same shall be accelerated and so due and payable, without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Maker; provided, however, that
upon the occurrence of an Event of Default described in (i) Sections 2.1 (j) or
(k), the outstanding principal balance hereunder shall be automatically due and
payable and (ii) Sections 2.1 (b)-(i), the Holder may demand the prepayment of
this Note pursuant to Section 3.7 hereof, (b) demand that the principal amount
of this Note plus accrued interest then outstanding shall be converted into
shares of Common Stock at the Default Conversion Price, or (c) exercise or
otherwise enforce any one or more of the Holder's rights, powers, privileges,
remedies and interests under this Note, the Purchase Agreement, the Registration
Rights Agreement, the Security Agreement or applicable law.  Upon the occurrence
of an Event of Default, the Maker will pay interest to the Holder, payable on
demand, on the outstanding principal balance of the Note from the date of the
Event of the Default until such Event of Default is cured at the rate equal to
the lesser of eighteen percent (18%) and the maximum applicable legal rate per
annum.  No course of delay on the part of the Holder shall operate as a waiver
thereof or otherwise prejudice the right of the Holder.  No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.

(b)

 If an Event of Default shall have occurred and shall be continuing, the Holder
of this Note, in addition to any other remedies available to it, may at any time
at its option demand redemption of all or a portion of the outstanding principal
balance plus accrued interest, payable in cash or Common Stock at Holder’s
option, equal to the greater of (i) 110% of the then outstanding principal
balance plus accrued interest on the Note, or (ii) an amount equal to the number
of shares of Common Stock that would have been issued on conversion (x) at the
lowest applicable Conversion Price during the period from the date (the
“Redemption Notice Date”) the Holder sends its notice of redemption (the
“Redemption Notice”) to the Maker, multiplied by (y) the highest Closing Bid
Price  of the Common Stock during such period.  The Redemption Notice shall be
sent via email transmission and shall specify a date for the redemption (the
“Redemption Date”) that shall be not less than 3 Trading Days following the
Redemption Notice Date.  The term "Closing Bid Price" shall mean, on any
particular date (i) the last trading price per share of the Common Stock on such
date on the OTC Bulletin Board or another registered national stock exchange on
which the Common Stock is then listed, or if there is no such price on such
date, then the last trading price on such exchange or quotation system on the
date nearest preceding such date, or (ii) if the Common Stock is not listed then
on the OTC Bulletin Board or any registered national stock exchange, the last
trading price for a share of Common Stock in the over-the-counter market, as
reported by the OTC Bulletin Board or in the National Quotation Bureau
Incorporated or similar organization or agency succeeding to its functions of
reporting prices) at the close of





-6-







--------------------------------------------------------------------------------







business on such date, or (iii) if the Common Stock is not then reported by the
OTC Bulletin Board or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the average of the "Pink Sheet" quotes for the relevant conversion period, as
determined in good faith by the Holder, or (iv) if the Common Stock is not then
publicly traded the fair market value of a share of Common Stock as determined
by the Holder and reasonably acceptable to the Maker.




ARTICLE III

­CONVERSION; ANTIDILUTION; PREPAYMENT

Section 3.1­

Conversion Option.  

(a)

At any time on or after the Issuance Date, this Note shall be convertible (in
whole or in part), at the option of the Holder (the "Conversion Option"), into
such number of fully paid and non-assessable shares of Common Stock (the
"Conversion Rate") as is determined by dividing (x) that portion of the
outstanding principal balance under this Note and accrued interest as of such
date that the Holder elects to convert by (y) the lowest applicable Conversion
Price (as defined in Section 3.2(a) hereof) then in effect on the date on which
the Holder faxes a notice of conversion (the "Conversion Notice"), duly
executed, to the Maker (facsimile (949) 260-0130, Attn.: Chief Executive
Officer) (the “Voluntary Conversion Date”), provided, however, that the
Conversion Price shall be subject to adjustment as described in Section 3.6
below.  The Holder shall deliver this Note to the Maker at the address
designated in the Purchase Agreement at such time that this Note is fully
converted.  With respect to partial conversions of this Note, the Maker shall
keep written records of the amount of this Note converted as of each Conversion
Date.  

(b)

On the Mandatory Conversion Date (as defined below), the Maker may cause all or
a portion of the principal amount of this Note and interest to convert into a
number of fully paid and nonassessable shares of Common Stock at the Conversion
Price in effect on the Mandatory Conversion Date by providing written notice
(“Mandatory Conversion Notice”) of such Mandatory Conversion Date.  As used
herein, a "Mandatory Conversion Date" shall be a date following the effective
date of the Registration Statement in which the Closing Bid Price exceeds $0.20
(as the same may be adjusted as set forth in this Note and in the Purchase
Agreement) for a period of ten (10)  consecutive Trading Days and the average
daily trading volume for such ten (10)  consecutive Trading Day period exceeds
200,000 shares of Common Stock (the “Measurement Period”); provided, that (A)
the Registration Statement is effective and has been effective, without lapse or
suspension of any kind, for a period of thirty (30) consecutive calendar days
immediately preceding the Mandatory Conversion Date, (B) trading in the Common
Stock shall not have been suspended by the Securities and Exchange Commission or
the OTC Bulletin Board (or other exchange or market on which the Common Stock is
trading), (C) no Event of Default exists and is continuing,





-7-







--------------------------------------------------------------------------------







(D) the issuance of shares of Common Stock on the Mandatory Conversion Date
pursuant to such mandatory conversion does not violate the provisions of Section
3.4 hereof, and (E) the Maker is not in possession of any material non-public
information.  Notwithstanding the foregoing to the contrary, the Mandatory
Conversion Date shall be extended for as long as a Triggering Event (as defined
in Section 3.7(f) hereof) shall have occurred and be continuing.  The Mandatory
Conversion Date and the Voluntary Conversion Date collectively are referred to
in this Note as the "Conversion Date."  The Mandatory Conversion Notice shall be
given by Maker via email transmission to the Holder, and shall be given not less
than ten (10) and not more than thirty (30) Trading Days prior to the date
specified as the Mandatory Conversion Date.  The Mandatory Conversion Notice
shall be made by Maker within 5 (five) Trading Days after the last day of the
Measurement Period.  The Mandatory Conversion right of Maker is subject in all
circumstances to the limitations provided by Section 3.4 of the Note. In the
event that the provisions of Section 3.4 would prevent the Mandatory Conversion
of the portion of the Note specified for conversion in the Mandatory Conversion
Notice, then interest shall cease to accrue on that portion of the Mandatory
Conversion amount specified in the Mandatory Conversion Notice as of the
Mandatory Conversion Date.  In addition, should the provisions of Section 3.4
prevent conversion of all amounts specified in the Mandatory Conversion Notice,
such conversion may be effected at a later date when such conversion will not
violate the provisions of Section 3.4.

Section 3.2

Conversion Price.

(a)

The term "Conversion Price" shall mean as of the applicable measurement date,
the lowest of (i) the Fixed Conversion Price, which is $0.02, subject to
adjustment under Section 3.6 hereof for certain capital events; (ii) the Lowest
Fixed Conversion Price (defined below), and (iii) the Default Conversion Price
(defined below).  The “Lowest Fixed Conversion Price” shall mean the lowest new
Transaction Price with respect to any New Transaction (as such terms are defined
in the Purchase Agreement).  The “Default Conversion Price” shall mean the
Conversion Price during the occurrence and continuance of an Event of Default
which price shall equal seventy-five percent (75%) of the VWAP (as defined
below) for the five (5) Trading Days ending on the Trading Day immediately
before the relevant Conversion Date.  The “Issue Date Conversion Shares” shall
mean the number of shares of Common Stock issuable upon conversion of the
principal and interest on this Note applying the applicable Conversion Price as
of the Closing Date.  Determination of the “Specified Conversion Price” (as
defined below) is applicable only in the following circumstances (assuming all
other conditions to such conversion are in effect): (i) if the VWAP (as defined
below) is determined as of the end of a Regular Trading Day, where a “Regular
Trading Day” shall mean the regular trading hours of any Trading Day during
which the principal trading market for the Common Stock of the Company
(“Principal Trading Market”) shall be open for business (generally such hours
being 9:30 a.m. to 4:00 p.m. eastern time, provided such hours may vary); and
(ii) the Company pays Periodic Amounts (as defined in the Registration Statement
) in shares of Common Stock.  The “Specified Conversion Price” is the amount
equal to seventy five (75%) of the VWAP for the five (5) Trading Days ending on
the Trading Day immediately before the relevant interest payment date or  the
relevant date for computing the Periodic Amount, as the case may be.





-8-







--------------------------------------------------------------------------------







(b)

Notwithstanding any of the foregoing to the contrary, if during any period (a
"Black-out Period"), a Holder is unable to trade any Common Stock issued or
issuable upon conversion of this Note immediately due to the postponement of
filing or delay or suspension of effectiveness of the Registration Statement or
because the Maker has otherwise informed such Holder that an existing prospectus
cannot be used at that time in the sale or transfer of such Common Stock
(provided that such postponement, delay, suspension or fact that the prospectus
cannot be used is not due to factors solely within the control of the Holder of
this Note or due to the Maker exercising its rights under Section 3(n) of the
Registration Rights Agreement), such Holder shall have the option but not the
obligation on any Conversion Date within ten (10) Trading Days following the
expiration of the Black-out Period of using the Conversion Price applicable on
such Conversion Date or any Conversion Price selected by such Holder that would
have been applicable had such Conversion Date been at any earlier time during
the Black-out Period or within the ten (10) Trading Days thereafter.  In no
event shall the Black-out Period have any effect on the Maturity Date of this
Note.  

Section 3.3

Mechanics of Conversion.

(a)

Not later than three (3) Trading Days after any Conversion Date, the Maker or
its designated transfer agent, as applicable, shall issue and deliver to the
Depository Trust Company (“DTC”) account on the Holder’s behalf via the Deposit
Withdrawal Agent Commission System (“DWAC”) as specified in the Conversion
Notice, registered in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder shall be entitled.  In the
alternative, not later than three (3) Trading Days after any Conversion Date,
the Maker shall deliver to the applicable Holder by express courier a
certificate or certificates which shall be free of restrictive legends and
trading restrictions (other than those required by Section 5.1 of the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Note (the “Delivery Date”).  Notwithstanding the
foregoing to the contrary, the Maker or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on the Holder’s behalf via
DWAC (or certificates free of restrictive legends) if such conversion is in
connection with a sale and the Holder has complied with the applicable
prospectus delivery requirements (as evidenced by documentation furnished to and
reasonably satisfactory to the Maker).  If in the case of any Conversion Notice
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the Delivery Date, the Holder shall be entitled by written
notice to the Maker at any time on or before its receipt of such certificate or
certificates thereafter, to rescind such conversion, in which event the Maker
shall immediately return this Note tendered for conversion, whereupon the Maker
and the Holder shall each be restored to their respective positions immediately
prior to the delivery of such notice of revocation, except that any amounts
described in Sections 3.3(b) and (c) shall be payable through the date notice of
rescission is given to the Maker.

(b)

The Maker understands that a delay in the delivery of the shares of Common Stock
upon conversion of this Note beyond the Delivery Date could result in economic
loss to the Holder.  In addition to any other rights available to the Holder, if
the Maker fails to cause its transfer agent to transmit to the Holder a
certificate or certificates





-9-







--------------------------------------------------------------------------------







representing the Common Stock pursuant to a conversion on or before the Delivery
Date, and if such delivery is made more than two additional Trading Days after
the Delivery Date (the “Late Date”) the Maker  will pay to the Holder cash
compensation as follows per each Ten Thousand Dollars ($10,000) indicated on the
Conversion Notice: (i) for each of the ten Trading Days starting with the Late
Date, an amount equal to One Hundred Dollars ($100); and (ii) for each for each
day that is more than ten Trading Days following the Delivery Date, an amount
equal to Two Hundred Dollars ($200).




(c)

In addition to any other rights available to the Holder, if the Maker fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the shares of Common Stock issuable upon conversion of this Note on
or before the Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the shares of
Common Stock issuable upon conversion of this Note which the Holder anticipated
receiving upon such exercise (a “Buy-In”), then the Maker shall (1) pay in cash
to the Holder the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
shares of Common Stock issuable upon conversion of this Note that the Maker was
required to deliver to the Holder in connection with the conversion at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Note and equivalent number of shares of Common Stock for
which such conversion was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Maker timely complied
with its conversion and delivery obligations hereunder.  For example, if the
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of shares of Common Stock with
an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Maker shall be
required to pay the Holder $1,000. The Holder shall provide the Maker written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Maker.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Maker’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.

Section 3.4

Ownership Cap and Certain Conversion Restrictions.

Notwithstanding anything to the contrary set forth in Section 3 of this Note, at
no time may the Holder convert all or a portion of this Note if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by the Holder at
such time (including pursuant to the Warrants), the number of shares of Common
Stock which would result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) more





-10-







--------------------------------------------------------------------------------







than 4.99% of all of the Common Stock outstanding at such time; provided,
however, that upon the Holder providing the Maker with sixty-one (61) days
notice (pursuant to Section 4.1 hereof) (the "Waiver Notice") that the Holder
would like to waive this Section 3.4 with regard to any or all shares of Common
Stock issuable upon conversion of this Note, this Section 3.4 will be of no
force or effect with regard to all or a portion of the Note referenced in the
Waiver Notice.  

Section 3.5

  Intentionally Omitted.

Section 3.6­

  Adjustment of Fixed Conversion Price.

(a)

The Fixed Conversion Price shall be subject to adjustment from time to time as
follows:

(i)

Adjustments for Stock Splits and Combinations.  If the Maker shall at any time
or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased.  If the Maker shall
at any time or from time to time after the Issuance Date, combine the
outstanding shares of Common Stock, the applicable Conversion Price in effect
immediately prior to the combination shall be proportionately increased.  Any
adjustments under this Section 3.6(a)(i) shall be effective at the close of
business on the date the stock split or combination occurs.

(ii)

Adjustments for Certain Dividends and Distributions.  If the Maker shall at any
time or from time to time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in shares of Common Stock, then, and in
each event, the applicable Conversion Price in effect immediately prior to such
event shall be decreased as of the time of such issuance or, in the event such
record date shall have been fixed, as of the close of business on such record
date, by multiplying, the applicable Conversion Price then in effect by a
fraction:

(1)

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

(2)

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

(iii)

Adjustment for Other Dividends and Distributions.  If the Maker shall at any
time or from time to time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of the Maker which they would have
received had





-11-







--------------------------------------------------------------------------------







this Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 3.6(a)(iii) with respect to the
rights of the holders of this Note ; provided, however, that if such record date
shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be adjusted pursuant to this paragraph as of the time of actual payment of
such dividends or distributions.

(iv)

Adjustments for Reclassification, Exchange or Substitution.  If the Common Stock
issuable upon conversion of this Note at any time or from time to time after the
Issuance Date shall be changed to the same or different number of shares of any
class or classes of stock, whether by reclassification, exchange, substitution
or otherwise (other than by way of a stock split or combination of shares or
stock dividends provided for in Sections 3.6(a)(i), (ii) and (iii), or a
reorganization, merger, consolidation, or sale of assets provided for in Section
3.6(a)(v)), then, and in each event, an appropriate revision to the Conversion
Price shall be made and provisions shall be made (by adjustments of the
Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock and
other securities receivable upon reclassification, exchange, substitution or
other change, by holders of the number of shares of Common Stock into which such
Note might have been converted immediately prior to such reclassification,
exchange, substitution or other change, all subject to further adjustment as
provided herein.

(v)

Adjustments for Reorganization, Merger, Consolidation or Sales of Assets.  If at
any time or from time to time after the Issuance Date there shall be a capital
reorganization of the Maker (other than by way of a stock split or combination
of shares or stock dividends or distributions provided for in Section 3.6(a)(i),
(ii) and (iii), or a reclassification, exchange or substitution of shares
provided for in Section 3.6(a)(iv)), or a merger or consolidation of the Maker
with or into another corporation where the holders of outstanding voting
securities prior to such merger or consolidation do not own over fifty percent
(50%) of the outstanding voting securities of the merged or consolidated entity,
immediately after such merger or consolidation, or the sale of all or
substantially all of the Maker's properties or assets to any other person (an
"Organic Change"), then as a part of such Organic Change, (A) if the surviving
entity in any such Organic Change is a public company that is registered
pursuant to the Securities Exchange Act of 1934, as amended, and its common
stock is listed or quoted on a national securities exchange or a national
automated quotation system or the OTC Bulletin Board, an appropriate revision to
the Conversion Price shall be made and provision shall be made (by adjustments
of the Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert such Note into the kind and amount of shares of stock and
other securities or property of the Maker or any successor corporation resulting
from Organic Change, and (B) if the surviving entity in any such Organic Change
is not a public company that is registered pursuant to the Securities Exchange
Act of 1934, as amended, or its common stock is not listed or quoted on a
national securities exchange or a national automated quotation system or the OTC
Bulletin Board, the Holder shall have the right to demand prepayment pursuant to
Section 3.7(b) hereof.  In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 3.6(a)(v) with respect to
the rights of the Holder after the Organic Change to the end that the provisions
of this Section 3.6(a)(v) (including any adjustment





-12-







--------------------------------------------------------------------------------







in the applicable Conversion Price then in effect and the number of shares of
stock or other securities deliverable upon conversion of this Note) shall be
applied after that event in as nearly an equivalent manner as may be
practicable.

(vi)

Adjustments for Issuance of Additional Shares of Common Stock. In the event the
Maker, shall, at any time, from time to time, issue or sell any additional
shares of common stock (otherwise than as provided  in the foregoing subsections
(i) through (v) of this Section 3.6(a) or pursuant to Common Stock Equivalents
(hereafter defined) granted or issued prior to the Issuance Date) (“Additional
Shares of Common Stock”), at a price per share less than the Conversion Price
then in effect or without consideration, then the Conversion Price upon each
such issuance shall be reduced to a price equal to the consideration per share
paid for such Additional Shares of Common Stock.

(vii)

Issuance of Common Stock Equivalents.  The provisions of this Section
3.6(a)(vii) shall apply if (a) the Maker, at any time after the Issuance Date,
shall issue any securities convertible into or exchangeable for, directly or
indirectly, Common Stock ("Convertible Securities"), other than the Notes, or
(b) any rights or warrants or options to purchase any such Common Stock or
Convertible Securities (collectively, the "Common Stock Equivalents") shall be
issued or sold.  If the price per share for which Additional Shares of Common
Stock may be issuable pursuant to any such Common Stock Equivalent shall be less
than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall be less than the applicable Conversion Price in
effect at the time of such amendment or adjustment, then the applicable
Conversion Price upon each such issuance or amendment shall be adjusted as
provided in the first sentence of subsection (vi) of this Section 3.6(a).  No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

(viii)

Consideration for Stock.  In case any shares of Common Stock or any Common Stock
Equivalents shall be issued or sold:

(1)

in connection with any merger or consolidation in which the Maker is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of the Maker shall be changed to
or exchanged for the stock or other securities of another corporation), the
amount of consideration therefor shall be, deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the Maker,
of such portion of the assets and business of the nonsurviving corporation as
such Board may determine to be attributable to such shares of Common Stock,
Convertible Securities, rights or warrants or options, as the case may be; or

(2)

in the event of any consolidation or merger of the Maker in which the Maker is
not the surviving corporation or in which the previously outstanding shares of
Common Stock of the Maker shall be changed into or exchanged for the stock or
other securities of another corporation, or in the event of any sale of all or
substantially all of the assets





-13-







--------------------------------------------------------------------------------







of the Maker for stock or other securities of any corporation, the Maker shall
be deemed to have issued a number of shares of its Common Stock for stock or
securities or other property of the other corporation computed on the basis of
the actual exchange ratio on which the transaction was predicated, and for a
consideration equal to the fair market value on the date of such transaction of
all such stock or securities or other property of the other corporation.  If any
such calculation results in adjustment of the applicable Conversion Price, or
the number of shares of Common Stock issuable upon conversion of the Notes, the
determination of the applicable Conversion Price or the number of shares of
Common Stock issuable upon conversion of the Notes immediately prior to such
merger, consolidation or sale, shall be made after giving effect to such
adjustment of the number of shares of Common Stock issuable upon conversion of
the Notes.  In the event Common Stock is issued with other shares or securities
or other assets of the Maker for consideration which covers both, the
consideration computed as provided in this Section 3.6(viii) shall be allocated
among such securities and assets as determined in good faith by the Board of
Directors of the Maker.

(b)

Record Date.  In case the Maker shall take record of the holders of its Common
Stock for the purpose of entitling them to subscribe for or purchase Common
Stock or Convertible Securities, then the date of the issue or sale of the
shares of Common Stock shall be deemed to be such record date.

(c)

Certain Issues Excepted.  Anything herein to the contrary notwithstanding, the
Maker shall not be required to make any adjustment to the Conversion Price in
connection with (i) securities issued (other than for cash) in connection with a
merger, acquisition, or consolidation, (ii) securities issued pursuant to the
conversion or exercise of convertible or excercisable securities issued or
outstanding on or prior to the date hereof or the Notes and Warrants issued
pursuant to the Purchase Agreement (so long as the conversion or exercise price
in such securities are not amended to lower such price and/or adversely affect
the Holders), (iii) the shares of Common Stock issuable upon the exercise of
Warrants, (iv) securities issued in connection with strategic license agreements
or other partnering arrangements so long as such issuances are not for the
purpose of raising capital, (v) Common Stock issued or the issuance or grants of
options to purchase Common Stock pursuant to the Company’s stock option plans
and employee stock purchase plans as they now exist on the date hereof, (vi) any
warrants issued to the placement agent and its designees for the transactions
contemplated by the Purchase Agreement, and (vii) the payment of any principal
in shares of Common Stock pursuant to this Note.




(d)

No Impairment.  The Maker shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 3.6 and
in the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment.  In the event a
Holder shall elect to convert any Notes as provided herein, the Maker cannot
refuse conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, violation
of an agreement to which such Holder is a party or for any reason





-14-







--------------------------------------------------------------------------------







whatsoever, unless, an injunction from a court, or notice, restraining and or
adjoining conversion of all or of said Notes shall have issued and the Maker
posts a surety bond for the benefit of such Holder in an amount equal to one
hundred thirty percent (130%) of the amount of the Notes the Holder has elected
to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder (as liquidated damages) in the event it obtains judgment.




(e)

Certificates as to Adjustments.  Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.6, the Maker at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based.  The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note.  Notwithstanding the foregoing,
the Maker shall not be obligated to deliver a certificate unless such
certificate would reflect an increase or decrease of at least one percent (1%)
of such adjusted amount.

(f)

Issue Taxes.  The Maker shall pay any and all issue and other taxes, excluding
federal, state or local income taxes, that may be payable in respect of any
issue or delivery of shares of Common Stock on conversion of this Note pursuant
thereto; provided, however, that the Maker shall not be obligated to pay any
transfer taxes resulting from any transfer requested by the Holder in connection
with any such conversion.

(g)

Fractional Shares.  No fractional shares of Common Stock shall be issued upon
conversion of this Note.  In lieu of any fractional shares to which the Holder
would otherwise be entitled, the Maker shall pay cash equal to the product of
such fraction multiplied by the average of the Closing Bid Prices of the Common
Stock for the five (5) consecutive Trading Days immediately preceding the
Conversion Date.   

(h)

Reservation of Common Stock.  Subject to the Company obtaining Stockholder
Approval in accordance with Section 3.21 of the Purchase Agreement, the Maker
shall at all times when this Note shall be outstanding, reserve and keep
available out of its authorized but unissued Common Stock, such number of shares
of Common Stock as shall from time to time be sufficient to effect the
conversion of this Note; provided that the number of shares of Common Stock so
reserved shall at no time be less than one hundred percent (100%) of the number
of shares of Common Stock for which this Note is at any time convertible.  The
Maker shall, from time to time in accordance with the Delaware General
Corporation Law, increase the authorized number of shares of Common Stock if at
any time the unissued number of authorized shares shall not be sufficient to
satisfy the Maker’s obligations under this Section 3.6(h).

(i)­

Regulatory Compliance.  If any shares of Common Stock to be reserved for the
purpose of conversion of this Note require registration or listing with or
approval of any governmental authority, stock exchange or other regulatory body
under any federal or state law





-15-







--------------------------------------------------------------------------------







or regulation or otherwise before such shares may be validly issued or delivered
upon conversion, the Maker shall, at its sole cost and expense, in good faith
and as expeditiously as possible, endeavor to secure such registration, listing
or approval, as the case may be.




Section 3.7

Prepayment.

The Maker shall have the right, at Maker’s option, to prepay in cash all or a
portion of this Note at a price equal to one hundred twenty percent (120%) of
the aggregate principal amount and accrued interest of this Note applicable on
the Prepayment Date (defined below).  The Maker shall provide notice (the
“Prepayment Notice”) of its prepayment election (the “Prepayment Election”) to
Holder via email transmission.  Such Prepayment Notice shall be sent not less
than twenty (20) and not more than forty 40 Trading Days prior to the date
specified for payment (the “Prepayment Date”).  The Prepayment Notice shall
include confirmation that sufficient funds have been deposited in a segregated
bank (or other institutional) account and a copy of the written directions of
the Maker to such bank (or other institution) to initiate a wire transfer to
Holder on the Prepayment Date.  During the period between the date of the
Prepayment Notice through and including the Prepayment Date, Holder shall
continue to have all applicable conversion rights under this Note and shall be
entitled to effect conversions of principal and interest hereunder.  Any
conversions effected during such period shall reduce the prepayment amount;
provided however, if the Maker is prepaying less than the entire principal and
interest under this Note, any such conversions shall apply first to portions of
the principal and interest due hereunder not subject to the pending prepayment.
 The right of prepayment set forth in this Section 3.7 shall be available only
if, on the date the Maker provides the Prepayment Notice and on each Trading Day
thereafter through and including the Prepayment Date (i) the Registration
Statement (as defined in the Registration Rights Agreement) is continuously
effective, (ii) there is no Event of Default which has occurred or is
continuing, and (iii) no event has occurred which, with the giving of notice or
the passage of time (without regard to any applicable grace or cure periods)
would give rise to an Event of Default.  Nothing in this Section 3.7(a) shall
limit the Holder's rights under Section 2.2 hereof.

(b)

Prepayment Option Upon Major Transaction.  In addition to all other rights of
the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder's
option, to require the Maker to prepay all or a portion of the Holder's Notes at
a price equal to one hundred percent (100%) of the aggregate principal amount of
this Note (the "Major Transaction Prepayment Price"); provided that the Maker
shall have the sole option to make payment of the Major Transaction Prepayment
Price in cash or shares of Common Stock.  

(c)

Prepayment Option Upon Triggering Event.  In addition to all other rights of the
Holder contained herein, after a Triggering Event (as defined below), the Holder
shall have the right, at the Holder's option, to require the Maker to prepay all
or a portion of this Note in cash at a price equal to the sum of (i) the greater
of (A) one hundred twenty-five percent (125%) of the aggregate principal amount
of this Note and (B) in the event at such time the Holder is unable to obtain
the benefit of its conversion rights through the conversion of this Note and
resale of the shares of Common Stock issuable upon conversion hereof in
accordance with the terms of this Note and the other Transaction Documents, the
aggregate principal amount of this Note, divided by the Conversion Price on (x)
the date the Prepayment Price (as defined





-16-







--------------------------------------------------------------------------------







below) is demanded or otherwise due or (y) the date the Prepayment Price is paid
in full, whichever is less, multiplied by the VWAP (as defined below) on (x) the
date the Prepayment Price is demanded or otherwise due, and (y) the date the
Prepayment Price is paid in full, whichever is greater, and (ii) all other
amounts, costs, expenses and liquidated damages due in respect of this Note and
the other Transaction Documents (the "Triggering Event Prepayment Price," and,
collectively with the Major Transaction Prepayment Price, the "Prepayment
Price").  

For purposes of this Note, “VWAP” means, for any date, (i) the daily volume
weighted average price of the Common Stock for such date on the OTC Bulletin
Board as reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30
a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is not
then listed or quoted on the OTC Bulletin Board and if prices for the Common
Stock are then reported in the “Pink Sheets” published by the Pink Sheets, LLC
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported; or
(iii) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Maker.

(d)

Intentionally Omitted.

(e)

"Major Transaction."  A "Major Transaction" shall be deemed to have occurred at
such time as any of the following events:

(i)

the consolidation, merger or other business combination of the Maker with or
into another Person (as defined in Section 4.13 hereof) (other than (A) pursuant
to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Maker or (B) a consolidation, merger or
other business combination in which holders of the Maker's voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities).

(ii)

the sale or transfer of more than fifty percent (50%) of the Maker’s assets
(based on the fair market value as determined in good faith by the Maker’s Board
of Directors) other than inventory in the ordinary course of business in one or
a related series of transactions; or

(iii)

closing of a purchase, tender or exchange offer made to the holders of more than
fifty percent (50%) of the outstanding shares of Common Stock in which more than
fifty percent (50%) of the outstanding shares of Common Stock were tendered and
accepted.

(f)

"Triggering Event."  A "Triggering Event" shall be deemed to have occurred at
such time as any of the following events:

(i)

so long as any Notes are outstanding, the effectiveness of the Registration
Statement, after it becomes effective, (i) lapses for any reason (including,
without limitation, the issuance of a stop order) or (ii) is unavailable to the
Holder for sale of the shares





-17-







--------------------------------------------------------------------------------







of Common Stock, and such lapse or unavailability continues for a period of
twenty (20) consecutive Trading Days, and the shares of Common Stock into which
the Holder's Notes can be converted cannot be sold in the public securities
market pursuant to Rule 144(k) under the Securities Act, provided that the cause
of such lapse or unavailability is not due to factors primarily within the
control of the Holder of the Notes; and provided further that a Triggering Event
shall not have occurred if and to the extent the Maker exercised its rights set
forth in Section 3(n) of the Registration Rights Agreement;  

(ii)

the suspension from listing, without subsequent listing on any one of, or the
failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Global Market, the Nasdaq Capital
Market or The New York Stock Exchange, Inc., for a period of five (5)
consecutive Trading Days;

(iii)

the Maker's notice to any holder of the Notes, including by way of public
announcement, at any time, of its inability to comply (including for any of the
reasons described in Section 3.8) or its intention not to comply with proper
requests for conversion of any Notes into shares of Common Stock; or

(iv)

the Maker's failure to comply with a Conversion Notice tendered in accordance
with the provisions of this Note within ten (10) business days after the receipt
by the Maker of the Conversion Notice; or

(v)

the Maker deregisters its shares of Common Stock and as a result such shares of
Common Stock are no longer publicly traded; or

(vi)

the Maker consummates a “going private” transaction and as a result the Common
Stock is no longer registered under Sections 12(b) or 12(g) of the Exchange Act;
or

(vii)

the Maker breaches any representation, warranty, covenant or other term or
condition of the Purchase Agreement, this Note or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated thereby or hereby, except to the extent that such breach would not
have a Material Adverse Effect (as defined in the Purchase Agreement) and
except, in the case of a breach of a covenant which is curable, only if such
breach continues for a period of a least ten (10) business days.

(g)

Intentionally Omitted.




(h)

Mechanics of Prepayment at Option of Holder Upon Major Transaction.  No sooner
than fifteen (15) days nor later than ten (10) days prior to the consummation of
a Major Transaction, but not prior to the public announcement of such Major
Transaction, the Maker shall deliver written notice thereof via facsimile and
overnight courier ("Notice of Major Transaction") to the Holder of this Note.
 At any time after receipt of a Notice of Major Transaction (or, in the event a
Notice of Major Transaction is not delivered at least ten (10) days prior to a
Major Transaction, at any time within ten (10) days prior to a Major
Transaction), any holder of the Notes then outstanding may require the Maker to
prepay, effective immediately prior to the consummation of such Major
Transaction, all of the holder's Notes then outstanding





-18-







--------------------------------------------------------------------------------







by delivering written notice thereof via facsimile and overnight courier
("Notice of Prepayment at Option of Holder Upon Major Transaction") to the
Maker, which Notice of Prepayment at Option of Holder Upon Major Transaction
shall indicate (i) the principal amount of the Notes that such holder is
electing to have prepaid and (ii) the applicable Major Transaction Prepayment
Price, as calculated pursuant to Section 3.7(b) above.

(i)

Mechanics of Prepayment at Option of Holder Upon Triggering Event.  Within one
(1) business day after the occurrence of a Triggering Event, the Maker shall
deliver written notice thereof via facsimile and overnight courier ("Notice of
Triggering Event") to each holder of the Notes.  At any time after the earlier
of a holder's receipt of a Notice of Triggering Event and such holder becoming
aware of a Triggering Event, any holder of this Note and the Notes then
outstanding may require the Maker to prepay all of the Notes on a pro rata basis
by delivering written notice thereof via facsimile and overnight courier
("Notice of Prepayment at Option of Holder Upon Triggering Event") to the Maker,
which Notice of Prepayment at Option of Holder Upon Triggering Event shall
indicate (i) the amount of the Note that such holder is electing to have prepaid
and (ii) the applicable Triggering Event Prepayment Price, as calculated
pursuant to Section 3.7(c) above.  A holder shall only be permitted to require
the Maker to prepay the Note pursuant to Section 3.7 hereof for the greater of a
period of ten (10) days after receipt by such holder of a Notice of Triggering
Event or for so long as such Triggering Event is continuing.

(j)

Payment of Prepayment Price.  Upon the Maker's receipt of a Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from any holder of the
Notes, the Maker shall immediately notify each holder of the Notes by facsimile
of the Maker's receipt of such Notice(s) of Prepayment at Option of Holder Upon
Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and each holder which has sent such a notice shall promptly submit
to the Maker such holder's certificates representing the Notes which such holder
has elected to have prepaid.  The Maker shall deliver the applicable Triggering
Event Prepayment Price, in the case of a prepayment pursuant to Section 3.7(i),
to such holder within five (5) business days after the Maker's receipt of a
Notice of Prepayment at Option of Holder Upon Triggering Event and, in the case
of a prepayment pursuant to Section 3.7(h), the Maker shall deliver the
applicable Major Transaction Prepayment Price immediately prior to the
consummation of the Major Transaction; provided that a holder's original Note
shall have been so delivered to the Maker; provided further that if the Maker is
unable to prepay all of the Notes to be prepaid, the Maker shall prepay an
amount from each holder of the Notes being prepaid equal to such holder's
pro-rata amount (based on the number of Notes held by such holder relative to
the number of Notes outstanding) of all Notes being prepaid.  If the Maker shall
fail to prepay all of the Notes submitted for prepayment (other than pursuant to
a dispute as to the arithmetic calculation of the Prepayment Price), in addition
to any remedy such holder of the Notes may have under this Note and the Purchase
Agreement, the applicable Prepayment Price payable in respect of such Notes not
prepaid shall bear interest at the rate of two percent (2%) per month (prorated
for partial months) until paid in full.  Until the Maker pays such unpaid
applicable Prepayment Price in full to a holder of the Notes submitted for
prepayment, such holder shall have the option (the "Void Optional Prepayment
Option") to, in lieu of prepayment, require the Maker to promptly return to such
holder(s) all of the Notes that were submitted for prepayment by such holder(s)
under this Section 3.7 and for which the applicable Prepayment





-19-







--------------------------------------------------------------------------------







Price has not been paid, by sending written notice thereof to the Maker via
facsimile (the "Void Optional Prepayment Notice").  Upon the Maker's receipt of
such Void Optional Prepayment Notice(s) and prior to payment of the full
applicable Prepayment Price to such holder, (i) the Notice(s) of Prepayment at
Option of Holder Upon Triggering Event or the Notice(s) of Prepayment at Option
of Holder Upon Major Transaction, as the case may be, shall be null and void
with respect to those Notes submitted for prepayment and for which the
applicable Prepayment Price has not been paid, (ii) the Maker shall immediately
return any Notes submitted to the Maker by each holder for prepayment under this
Section 3.7(j) and for which the applicable Prepayment Price has not been paid
and (iii) the Conversion Price of such returned Notes shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the Void
Optional Prepayment Notice(s) is delivered to the Maker and (B) the lowest
Closing Bid Price during the period beginning on the date on which the Notice(s)
of Prepayment of Option of Holder Upon Major Transaction or the Notice(s) of
Prepayment at Option of Holder Upon Triggering Event, as the case may be, is
delivered to the Maker and ending on the date on which the Void Optional
Prepayment Notice(s) is delivered to the Maker; provided that no adjustment
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect.  A holder's delivery of a Void Optional Prepayment Notice
and exercise of its rights following such notice shall not effect the Maker's
obligations to make any payments which have accrued prior to the date of such
notice.  Payments provided for in this Section 3.7 shall have priority to
payments to other stockholders in connection with a Major Transaction.  

(k)

Intentionally Omitted.

Section 3.8

Inability to Fully Convert.

(a)

Holder's Option if Maker Cannot Fully Convert.  Subject to Section 3.21 of the
Purchase Agreement, if, upon the Maker's receipt of a Conversion Notice, the
Maker cannot issue shares of Common Stock registered for resale under the
Registration Statement for any reason, including, without limitation, because
the Maker (w) does not have a sufficient number of shares of Common Stock
authorized and available, (x) is otherwise prohibited by applicable law or by
the rules or regulations of any stock exchange, interdealer quotation system or
other self-regulatory organization with jurisdiction over the Maker or any of
its securities from issuing all of the Common Stock which is to be issued to the
Holder pursuant to a Conversion Notice or (y) fails to have a sufficient number
of shares of Common Stock registered for resale under the Registration
Statement, then the Maker shall issue as many shares of Common Stock as it is
able to issue in accordance with the Holder's Conversion Notice and, with
respect to the unconverted portion of this Note, the Holder, solely at Holder's
option, can elect to:

(i)

require the Maker to prepay that portion of this Note for which the Maker is
unable to issue Common Stock in accordance with the Holder's Conversion Notice
(the "Mandatory Prepayment") at a price per share equal to the Triggering Event
Prepayment Price as of such Conversion Date (the "Mandatory Prepayment Price");

(ii)

if the Maker's inability to fully convert is pursuant to Section 3.8(a)(x)
above, require the Maker to issue restricted shares of Common Stock in
accordance with such holder's Conversion Notice;





-20-







--------------------------------------------------------------------------------







(iii)

void its Conversion Notice and retain or have returned, as the case may be, this
Note that was to be converted pursuant to the Conversion Notice (provided that
the Holder's voiding its Conversion Notice shall not effect the Maker's
obligations to make any payments which have accrued prior to the date of such
notice);

(iv)

exercise its Buy-In rights pursuant to and in accordance with the terms and
provisions of Section 3.3(c) of this Note.

In the event a Holder shall elect to convert any portion of its Notes as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of all or of said Notes shall have been
issued and the Maker posts a surety bond for the benefit of such Holder in an
amount equal to 130% of the principal amount of the Notes the Holder has elected
to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.




(b)

Mechanics of Fulfilling Holder's Election.  The Maker shall immediately send via
facsimile to the Holder, upon receipt of a facsimile copy of a Conversion Notice
from the Holder which cannot be fully satisfied as described in Section 3.8(a)
above, a notice of the Maker's inability to fully satisfy the Conversion Notice
(the "Inability to Fully Convert Notice").  Such Inability to Fully Convert
Notice shall indicate (i) the reason why the Maker is unable to fully satisfy
such holder's Conversion Notice, (ii) the amount of this Note which cannot be
converted and (iii) the applicable Mandatory Prepayment Price.  The Holder shall
notify the Maker of its election pursuant to Section 3.8(a) above by delivering
written notice via facsimile to the Maker ("Notice in Response to Inability to
Convert").

(c)

Payment of Prepayment Price.  If the Holder shall elect to have its Notes
prepaid pursuant to Section 3.8(a)(i) above, the Maker shall pay the Mandatory
Prepayment Price to the Holder within thirty (30) days of the Maker's receipt of
the Holder's Notice in Response to Inability to Convert, provided that prior to
the Maker's receipt of the Holder's Notice in Response to Inability to Convert
the Maker has not delivered a notice to the Holder stating, to the satisfaction
of the Holder, that the event or condition resulting in the Mandatory Prepayment
has been cured and all Conversion Shares issuable to the Holder can and will be
delivered to the Holder in accordance with the terms of this Note.  If the Maker
shall fail to pay the applicable Mandatory Prepayment Price to the Holder on the
date that is one (1) business day following the Maker's receipt of the Holder's
Notice in Response to Inability to Convert (other than pursuant to a dispute as
to the determination of the arithmetic calculation of the Prepayment Price), in
addition to any remedy the Holder may have under this Note and the Purchase
Agreement, such unpaid amount shall bear interest at the rate of two percent
(2%) per month (prorated for partial months) until paid in full.  Until the full
Mandatory Prepayment Price is paid in full to the Holder, the Holder may (i)
void the Mandatory Prepayment with respect to that portion of the Note for which
the full Mandatory Prepayment Price has not been paid, (ii) receive back such
Note, and (iii) require that the Conversion Price of such returned Note be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the Holder voided the Mandatory





-21-







--------------------------------------------------------------------------------







Prepayment and (B) the lowest Closing Bid Price during the period beginning on
the Conversion Date and ending on the date the Holder voided the Mandatory
Prepayment.  

(d)

Pro-rata Conversion and Prepayment.  In the event the Maker receives a
Conversion Notice from more than one holder of the Notes on the same day and the
Maker can convert and prepay some, but not all, of the Notes pursuant to this
Section 3.8, the Maker shall convert and prepay from each holder of the Notes
electing to have its Notes converted and prepaid at such time an amount equal to
such holder's pro-rata amount (based on the principal amount of the Notes held
by such holder relative to the principal amount of the Notes outstanding) of all
the Notes being converted and prepaid at such time.

Section 3.9

No Rights as Shareholder.  Nothing contained in this Note shall be construed as
conferring upon the Holder, prior to the conversion of this Note, the right to
vote or to receive dividends or to consent or to receive notice as a shareholder
in respect of any meeting of shareholders for the election of directors of the
Maker or of any other matter, or any other rights as a shareholder of the Maker.

ARTICLE IV

­MISCELLANEOUS

Section 4.1­

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery, telecopy or facsimile at the address or number designated in
the Purchase Agreement (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the third business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The Maker will give written notice to the Holder at least
ten (10) days prior to the date on which the Maker takes a record (x) with
respect to any dividend or distribution upon the Common Stock, (y) with respect
to any pro rata subscription offer to holders of Common Stock or (z) for
determining rights to vote with respect to any Organic Change, dissolution,
liquidation or winding-up provided, notwithstanding the foregoing in no event
shall such notice be provided to such holder prior to such information being
made known to the public.  The Maker will also give written notice to the Holder
at least ten (10) days prior to the date on which any Organic Change,
dissolution, liquidation or winding-up will take place provided, notwithstanding
the foregoing in no event shall such notice be provided to the Holder prior to
such information being made known to the public. The Maker shall promptly notify
the Holder of this Note of any notices sent or received, or any actions taken
with respect to the  Notes.

Section 4.2

Governing Law.  This Note shall be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.





-22-







--------------------------------------------------------------------------------







Section 4.3­

Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

Section 4.4

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
holder's right to pursue actual damages for any failure by the Maker to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Maker (or
the performance thereof).  The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach may be inadequate. Therefore the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.  

Section 4.5­

Enforcement Expenses.  The Maker agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys'
fees and expenses.

Section 4.6­

Binding Effect.   The obligations of the Maker and the Holder set forth herein
shall be binding upon the successors and assigns of each such party, whether or
not such successors or assigns are permitted by the terms hereof.

Section 4.7­

Amendments.  This Note may not be modified or amended in any manner except in
writing executed by the Maker and the Holder.

Section 4.8­

Compliance with Securities Laws.  The Holder of this Note acknowledges that this
Note is being acquired solely for the Holder's own account and not as a nominee
for any other party, and for investment, and that the Holder shall not offer,
sell or otherwise dispose of this Note.  This Note and any Note issued in
substitution or replacement therefor shall be stamped or imprinted with a legend
in substantially the following form:

"THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN
THE FORM, SUBSTANCE AND





-23-







--------------------------------------------------------------------------------







SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE AND THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE MAY BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND SUCH STATE SECURITIES LAWS."




Section 4.9­

Consent to Jurisdiction.  Each of the Maker and the Holder (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Each of the Maker and the Holder
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under the Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing in this Section
4.9 shall affect or limit any right to serve process in any other manner
permitted by law.  Each of the Maker and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Note shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.  

Section 4.10­

Parties in Interest.  This Note shall be binding upon, inure to the benefit of
and be enforceable by the Maker, the Holder and their respective successors and
permitted assigns.

Section 4.11­

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

Section 4.12­

Maker Waivers.  Except as otherwise specifically provided herein, the Maker and
all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands' and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.

(a)

No delay or omission on the part of the Holder in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Holder, nor shall any waiver by the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.





-24-







--------------------------------------------------------------------------------







(b)

THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

Section 4.13

Definitions.  For the purposes hereof, the following terms shall have the
following meanings:




"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.




DATALOGIC INTERNATIONAL, INC.







By:  ______________________________

Name:  Keith Moore

Title:    CEO





-25-







--------------------------------------------------------------------------------







EXHIBIT A




WIRE INSTRUCTIONS




Payee: ________________________________________________________

Bank:  ________________________________________________________

Address: _____________________________________________________

   ______________________________________________________

Bank No.: _____________________________________________________

Account No.:  __________________________________________________

Account Name: _________________________________________________











-26-







--------------------------------------------------------------------------------







FORM OF

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note No. ___ into shares of Common Stock of
Datalogic International, Inc. (the “Maker”) according to the conditions hereof,
as of the date written below.

Date of Conversion _________________________________________________________

Applicable Conversion Price __________________________________________________

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________

Signature___________________________________________________________________

[Name]

Address:__________________________________________________________________

_______________________________________________________________________

















-27-





